DETAILED ACTION
This is in reference to communication received 17 August 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1, 8 and 15 recites the limitation(s) 
receiving a user query to obtain at least one observation relating to the item for purchase from the calculated drag probability, based on a user-specified analysis; and 
reducing a price of the item for purchase based on the received user query. 
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is the query generated by the same user who provided the tuning parameters, or they are two different users. Also, applicant has not positively claimed whether the user who created the query reduces a price of the item, for example:
User creates a query:
Select * form myDatabase_Table where item = “item-1”
Set price = nnnn.nn where item = “item-1

Dependent claims 2 – 7, 9 – 14 and 16 – 20 inherit the deficiencies of parent claims 1, 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, there is no device claimed that will perform the limitations of the claimed invention. Hence, claim 1 is directed to an abstract idea. Hence, claim 1 is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor in representative claims 8 and 15 to perform the steps performed by an entity performing the steps for determining how a product purchased by a customer influences the purchase of another product by said customer (drag effect of a product), and changing price of an item sold by an entity. To determine the drag effect of a product, applicant’s invention determines a product drag frequency of items in collected historical data based on some tuning parameter received from user, and constructs a mapping of an item’s influence relationship with other items  amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the 
Reevaluation here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
Dependent claims 2 – 7, 9 – 14 and 16 – 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
Claims 3, 10 and 17 define using direct graph (e.g. pairing of data) to determined product drag frequency.
Claims 4, 11 and 18 define translating product drag frequency into probability
Claims 5, 12 and 19 determines determining another analysis parameter to consider for determining product drag frequency.
Claims, 2, 6 – 7, 9, 13 – 14, 16 and 20 define which parameters can be used to determine product drag frequency, content of the calculated drag probability, and informing that user can customize the output.
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US Publication 2007/0094067 in view of Gedenk et al. paper “Sales Promotion” hereinafter known as Gedenk.

Regarding claims 1, 8 and 15, Kumar teaches system and method for Pair-wise Co-Occurrence Consistency Co-occurrence (PeaCoCk) framework seeks patterns of interest in pair-wise relationships between entities shich can be applied for Retail Data Mining, i.e. finding insights and creating decisions from retail transaction data that is being collected by almost all large retailers for over a decade [Kumar, 0006] comprising:
one or more processors [Kumar, 0098], 
one or more computer-readable memories [Kumar, 0490], 
one or more computer-readable tangible storage medium [Kumar, 0490], and 
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories [Kumar, 0490], wherein the computer system is capable of performing a method comprising: 
receiving a plurality of transaction record data (Kumar, Recommendation Engine takes the raw customer transaction history, the set of products in the recommendation pool and ; 
receiving tuning, of at least one of a plurality of parameters, from a user, based on the received transaction record data (Kumar, The post-processor allows the retailers to adjust the scores to reflect some of their business objectives. For example, a retailer might want to push the seasonal products or products that lead to increased revenue, margin, market basket size, or diversity) [Kumar, 0404]; 
Kumar does not explicitly teach product drag effect, however, Kumar teaches Consistency is defined as the degree to which two products are more likely to be co-purchased in a context than they are likely to be purchased independently. There are a number of ways to quantify this definition. The four counts, i.e. the total, the two margins, and the co-occurrence (e.g. pair of products bought together), are sufficient statistics needed to compute pair-wise co-occurrence [Kumar, 0199]. Gedenk teaches that sales promotions are marketing tool used to increase sales [Gedenk, pages 303, 316]. Gedenk teaches that technology offers retailer new opportunities for cross-selling and for exploiting category complementarity [Gedenk, page 315]. Therefore, it would have been obvious to one of ordinary skill in the art to modify Kumar by adopting teachings of Gedenk related to cross-category effect to expand the determination of promotion effects not only on the promoted product but additional sale of additional non-promoted items generated by the promotion.
Kumar in view of Gedenk teaches system and method further comprising:
determining a product drag frequency (Gadenk, A can increase sales in category B if the products are used or purchased together by the consumer. For example, cakemix prices significantly affect frosting sales, but reverse is not true) [Gedenk, page 309; Kumar, 0199] based on generated revenue (Kumar, In general, these nodes could be annotated by a number of product properties, such as total revenue, margin per customers, etc. There is a , indicating a number of plurality of transactions in which two products, based on the parameter tuning (e.g. Gedenk, parameter is “cake” which is used to determine product the sale promotion of cakemix will generate) [Gedenk, page 309]) and received transaction record data (Kumar, Recommendation Engine takes the raw customer transaction history, the set of products in the recommendation pool and the set of times at which recommendations have to be made. It then generates a propensity score matrix described above with a score for each combination of customer, product, and time) [Kumar, 0403], by constructing a complete directed graph which ranks a top-k list of products in decreasing order of out degrees, and a top-k list of follower products in decreasing order of in degrees (Kumar, see at least Fig. 18, item-1 is identified as a highest ranked product which is leader for items-6, item-25 is identified as a medium ranked product, and the graph identifies itm-25 as a follower of item-34 and as a leader of item-24) [Kumar, Fig. 18 and associated disclosure];
calculating a drag probability based on the determined product drag frequency (Gedenk, analysis of market basket data together with loyalty card data may suggest that breakfast products and fruits are typically bought together and a particular shopper might currently buy breakfast products in the store but not much fruit (probability of product drag frequency) [Gedenk, page 315; also, see at least Kumar Fig. 18 and associated disclosure]; 
receiving a user query to obtain at least one observation relating to the item for purchase from the calculated drag probability, based on a user-specified analysis (Kumar, For some analyses, the retailer may not be interested in using all the products in the product space. A product filter allows the retailer to limit the products for an analysis) [Kumar, 0142-0144]; and 
reducing a price of the item for purchase based on the received user query (Kumar, Influence based Strategic Promotions-Several retail business decisions such as pricing . 

Regarding claims 2, 9 and 16, Kumar in view of Gedenk teaches system and method, wherein the plurality of tuned parameters is selected from the group consisting of one or more physical product attributes, one or more physical parameters, and one or more analytic parameters (Kumar, The post-processor allows the retailers to adjust the scores to reflect some of their business objectives. For example, a retailer might want to push the seasonal products or products that lead to increased revenue, margin, market basket size, or diversity) [Kumar, 0404]. 

Regarding claims 3, 10 and 17, Kumar in view of Gedenk teaches system and method, wherein the complete directed graph has a plurality of edges based on the plurality of transaction record data wherein a product rank is based on sum of weights on incoming or outgoing arcs, or on a corresponding edge weight in a complete directed graph and wherein a top portion of the complete directed graph depicts a leader product and a bottom portion of the complete directed graph depicts a follower product (Kumar, see at least Fig. 18, item-1 is identified as a highest ranked product which is leader for items-6, item-25 is identified as a medium ranked product, and the graph identifies itm-25 as a follower of item-34 and as a leader of item-24) [Kumar, Fig. 18 and associated disclosure]. 

Regarding claims 4, 11 and 18, Kumar in view of Gedenk teaches system and method, wherein the drag probability is calculated by translating the determined product drag frequency (Gedenk, the retailer could therefore create a promotion that offers a price discount on fruit; a major question (observation) in this cross-selling is which should be the promoted brand – the breakfast product or the fruit) [Gedenk, page 315], represented in a frequency matrix, into a corresponding probability, represented in a doubly stochastic probability matrix, such that the sum of every row and column in the probability matrix is equal to one (Kumar, The counts, i.e. total, the margin(s), and the co-occurrence counts, are sufficient statistics to quantify all the pair-wise co-occurrence consistency measures in PeaCoCk. From these counts, we can compute the following probabilities; The support of an item-set is the number of market baskets in which it or its superset is purchased. The confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary subset is purchased) [Kumar, 0202, 0267]. 

Regarding claims 5, 12 and 19, Kumar in view of Gedenk teaches system and method further comprising determining a magnitude of pairwise drag effect based on the calculated drag probability [Kumar, 0455, also see at least Fig. 18 and associated disclosure]. 

Regarding claims 6, 13 and 20, Kumar in view of Gedenk teaches system and method, Kumar in view of Gedenk teaches system and method, wherein the derived observations from the calculated drag probability include a leader and follower score, a top-k list of local leader products, a top-k list of local follower products, a top-k list of global leader products, and a top-k list of global follower products ((Gadenk, A can increase sales in category B if the products are used or purchased together by the consumer. For example, cakemix prices significantly affect frosting sales, but reverse is not true; also Kumar teaches that consistency is defined as the degree to which two products are more likely to be co-purchased in a context than they are likely to be purchased independently. There are a number of ways to quantify this definition. The four counts, i.e. the total, the two margins, and the co-occurrence, are sufficient statistics needed to compute pair-wise co-occurrence) [Gedenk, page 309; Kumar, 0199, also see Kumar Fig. 18 and associated disclosure]. 

Regarding claims 7 and 14, Kumar in view of Gedenk teaches system and method, wherein the output is customizable by the user (Kumar, The post-processor allows the retailers to adjust the scores to reflect some of their business objectives. For example, a retailer might want to push the seasonal products or products that lead to increased revenue, margin, market basket size, or diversity) [Kumar, 0404]. 


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is considered acknowleged.
Upon further review of the amended claimed invention, rejection under 35 USC 101 is maintained, and the reason for provided in the rewritten Rejection under 35 USC 101 in view of pending amended claims.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(b) is acknowledged and considered.
However, applicant’s amended claimed invention is not eligible for patent under 35 USC 101 and has been responded on in Rejection under 35 USC 112 (b) section.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search for the amended claimed invention, a new prior art was found and has been cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Jobs Admin’s published article “Marketing Analytics: Essential of Cross-Selling and Upselling” 
Jobs Admin’s published article “Effective Cross Selling using Market Basket Analysis”.
Cereghini et al. published article US 2008/0021765 teaches system and method for determining product cross-selling effects in a system for pricing retail products.
Herz et al. US Publication 2001/0014868 teaches system and method for automatic determination of customized prices and promotions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is 571-272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

February 7, 2022